Citation Nr: 0025214	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE

Entitlement to a compensable rating for otitis media of the 
left ear. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a compensable rating for the 
veteran's otitis media of the left ear.  A review of the 
record shows that the veteran appears to be claiming service 
connection for tinnitus, vertigo, and bilateral hearing loss, 
as secondary to the otitis media of the left ear.  In a 
letter dated in June 1999 the RO advised the veteran that in 
order to reopen claims for service connection for tinnitus 
and vertigo, he would have to submit new and material 
evidence.  The RO has not, however, addressed the claim for 
service connection for bilateral hearing loss; therefore this 
issue is referred to the RO for appropriate action.  


REMAND

The veteran's otitis media of the left ear has been assigned 
a noncompensable rating pursuant to Diagnostic Code 6200.  In 
this regard, the Board notes that during the pendency of this 
appeal, the VA issued new regulations for evaluating diseases 
of the ears, effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  The Court has held that, where laws 
or regulations change after a claim has been filed or 
reopened, and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski , 1 Vet. App. 308 
(1991).  These regulations had not been published or become 
effective at the time the RO issued the decision denying a 
compensable evaluation, or at the time of the statement of 
the case in May 1999.  Therefore, since the revised 
regulations have not been applied by the RO, a remand is 
warranted for the RO to consider the veteran's claim under 
both the old and new criteria.  A supplemental statement of 
the case addressing the new rating criteria is also required.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.29, 19.31 (1999). 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should review the record and 
readjudicate the veteran's claim, 
considering both the old and new rating 
criteria and applying those more 
favorable to the veteran.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case 
which addresses the new criteria and they 
should be given a reasonable period of 
time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




